      Case 4:19-cr-00363 Document 67 Filed on 07/02/19 in TXSD Page 1 of 2



                 IN THE UNITED STATES DISTRICT COURT
                 FOR THE SOUTHERN DISTRICT OF TEXAS
                          HOUSTON DIVISION

UNITED STATES OF AMERICA               §
                                       §
VS.                                    §         NO. 4:19-CR-00363-3
                                       §
ALDO FERNANDO SOTO                     §

                         NOTICE OF APPEARANCE

TO THE HONORABLE LEE H. ROSENTHAL, CHIEF UNITED STATES
JUDGE FOR THE SOUTHERN DISTRICT OF TEXAS, HOUSTON DIVISION:

       COMES NOW, JAMES M. KENNEDY, and enter his appearance as co-

counsel for Defendant, ALDO FERNANDO SOTO, in the above-captioned matter.

                                     Respectfully submitted,

                                     /s/ James M. Kennedy
                                     JAMES M. KENNEDY
                                     Federal ID No. 30414
                                     TBA No. 24008754
                                     jameskennedy@schaffercarter.com
                                     Chase Bank Building
                                     712 Main Street, Suite 2400
                                     Houston, Texas 77002
                                     Telephone: (713) 228-8500
                                     Facsimile: (713) 228-0034

                                     Counsel for Defendant,
                                     ALDO FERNANDO SOTO
     Case 4:19-cr-00363 Document 67 Filed on 07/02/19 in TXSD Page 2 of 2



                           CERTIFICATE OF SERVICE

       I hereby certify that on July 2, 2019, I electronically filed the foregoing with

the Clerk of the Court using the CM/ECF system, which will send an email

notification of this filing to all registered parties.

                                          /s/ James M. Kennedy
                                          JAMES M. KENNEDY




                                             2
